     Case 2:19-cv-06302-CJC-JEM Document 129-1 Filed 02/08/21 Page 1 of 18 Page ID
                                      #:3163



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA

10   FASHION AVENUE SWEATER                     CASE NO.: 2:19-cv-06302-CJC-JEM
11   KNITS, LLC,
12                Plaintiff,                    RESPONSE OF THE REGISTER OF
13         vs.                                  COPYRIGHTS TO REQUEST
14   POOF APPAREL CORP., ET AL.,                PURSUANT TO 17 U.S.C. § 411(b)(2)
15                Defendants.
16
17         On January 8, 2021, pursuant to 17 U.S.C. § 411(b)(2), the Court requested
18   advice from the Register of Copyrights (the “Register”) on the following question
19   (the “Order”):1
20               [W]hether [the Register] would have rejected Plaintiff’s
                 Registration No. VAu 1-307-735 for 2-dimensional
21
           1
22            Request at 1 (January 8, 2021). On October 28, 2020, the Request was
     submitted to the Office via U.S. mail. This resulted in a delay in the Office
23   receiving the Request due to the COVID-19 pandemic closure of the building in
     which the Office is housed. Following this closure, the Office amended its rules to
24   accept requests by email. See 37 C.F.R. § 205.14; see also Email Rule for
     Statutory Litigation Notices, 85 Fed. Reg. 10,603 (Feb. 25, 2020) (announcing
25   final rule effective May 26, 2020). The Register thanks the Court for resubmitting
     the Request via email on January 8, 2021.
26

                                      1
                   RESPONSE OF THE REGISTER OF COPYRIGHTS
     Case 2:19-cv-06302-CJC-JEM Document 129-1 Filed 02/08/21 Page 2 of 18 Page ID
                                      #:3164



 1                artwork in its entirety if, at the time of the application, it
                  had known that although Plaintiff had characterized the
 2                works as an unpublished collection, five of those works
                  had been the subject of offers and sustained negotiations
 3                with buyers and numerous exemplars had been
                  manufactured and were awaiting shipment.
 4
     The Register hereby submits her response.
 5
 6                                     BACKGROUND
 7     I.   Examination History
 8          A review of the records of the U.S. Copyright Office (“Copyright Office” or
 9   “Office”) shows the following:
10          On July 26, 2017, the Copyright Office received an application to register a
11   two-dimensional artwork collection titled “Christmas 2017.” The collection
12   contained 359 images, including Subject Design No. 1, Subject Design No. 2,
13   Subject Design No. 3, Subject Design No. 4, and Subject Design No. 5 (the
14   “Subject Designs”). The application identified Fashion Avenue Knits2 as the work
15   made for hire author of and copyright claimant for the collection. The application
16   stated that the collection was created in 2017, and that it was unpublished. Based
17   on the representation that the two-dimensional artwork contained in the Christmas
18   2017 collection was unpublished, the Office registered the works as an
19   “unpublished collection” on March 1, 2018 with an effective date of registration
20
21
            2
22           On August 26, 2020, Fashion Avenue Sweater Knits, LLC submitted an
     application for supplementary registration to correct the name listed as the work
23   made for hire author for and claimant of “Christmas 2017.” The application
     replaced “Fashion Avenue Knits” with Plaintiff’s official entity name “Fashion
24   Avenue Sweater Knits, LLC” in the relevant author and claimant fields. On
     August 27, 2020, the Office approved the supplementary registration application
25   and assigned registration number VAu001404278. See 17 U.S.C. § 408(d) (noting
     that an application for supplementary registration may be used “to correct an error
26   in a copyright registration or to amplify the information given in a registration”).

                                       2
                    RESPONSE OF THE REGISTER OF COPYRIGHTS
     Case 2:19-cv-06302-CJC-JEM Document 129-1 Filed 02/08/21 Page 3 of 18 Page ID
                                      #:3165



 1   (“EDR”)3 of July 26, 2017, and assigned registration number VAu001307735. The
 2   Office had no reason to question the representations in the application and
 3   accepted them as true and accurate.
 4    II.   The Court’s Request
 5          In the Order accompanying the Request, the Court noted that the “parties
 6   dispute when the [Subject Designs] were first published.”4 Fashion Avenue
 7   Sweater Knits, LLC (“Plaintiff”) contends that the designs were published after
 8   they were submitted for registration, while Defendants present evidence that
 9   Plaintiff “was actively negotiating details of the sales of these designs and that a
10   significant number of copies had to have been produced for distribution prior to the
11   July 26 registration date.”5 Thus, the Court requested that the Register consider
12   whether the Office would have refused to register the claim if it had known that the
13   Subject Designs “had been the subject of offers and sustained negotiations with
14   buyers and numerous exemplars had been manufactured and were awaiting
15   shipment.”6
16
17
18
19
20
21          3
             The EDR is the date that the Office received a completed application, the
22   correct deposit copy, and the proper filing fee.
            4
23           Am. Order Granting in part Pl.’s Mot. Summ. J. and Referring the Validity
     Issue of the 735 Registration to the Register of Copyrights 7, ECF No. 128.
24
            5
                Id.
25
            6
                Id. at 18–19.
26

                                         3
                      RESPONSE OF THE REGISTER OF COPYRIGHTS
     Case 2:19-cv-06302-CJC-JEM Document 129-1 Filed 02/08/21 Page 4 of 18 Page ID
                                      #:3166



 1                                        ANALYSIS
 2     I.   Relevant Statute, Regulation, and Agency Practice
 3          An application for copyright registration must comply with the requirements
 4   of the Copyright Act set forth in 17 U.S.C. §§ 408(a), 409, and 410. Regulations
 5   governing applications for registration are codified at 37 C.F.R. §§ 202.1 to
 6   202.24. Further, principles that govern how the Office examines registration
 7   applications are set out in the Compendium of U.S. Copyright Office Practices, an
 8   administrative manual that instructs agency staff regarding their statutory and
 9   regulatory duties and provides expert guidance to copyright applicants,
10   practitioners, scholars, courts, and members of the general public regarding Office
11   practices and related principles of law. The Office publishes regular revisions of
12   the Compendium of U.S. Copyright Office Practices to reflect changes in the law
13   and/or Office practices, which are provided for public comment prior to
14   finalization. Here, Plaintiff applied to register the Christmas 2017 unpublished
15   collection on July 26, 2017. The governing principles the Office would have
16   applied at that time are set forth in the version of the Compendium of U.S.
17   Copyright Office Practices, Third Edition (“COMPENDIUM (THIRD)”) that was first
18   released in December 2014.7
19              a. Publication
20          In pertinent part, the statutory requirements for copyright registration dictate
21   that, “if the work has been published,” an application for registration shall include
22
23
            7
24            The Copyright Office released a new version of the COMPENDIUM (THIRD)
     in September of 2017 and has just released the newest version in January 2021, but
25   the 2014 version is the applicable version here as it was in effect at the time the
     application was submitted.
26

                                       4
                    RESPONSE OF THE REGISTER OF COPYRIGHTS
     Case 2:19-cv-06302-CJC-JEM Document 129-1 Filed 02/08/21 Page 5 of 18 Page ID
                                      #:3167



 1   “the date and nation of its first publication.”8 The Copyright Act defines
 2   “publication” as
 3                  [T]he distribution of copies or phonorecords of a work to
                    the public by sale or other transfer of ownership, or by
 4
                    rental, lease, or lending. The offering to distribute copies
 5                  or phonorecords to a group of persons for purposes of
                    further distribution, public performance, or public display,
 6                  constitutes publication.9
 7
 8         As the COMPENDIUM (THIRD) explains, under the first sentence of this
 9   definition (the “distribution” prong), “publication occurs when one or more copies
10   or phonorecords are distributed to a member of the public who is not subject to any
11   express or implied restrictions concerning the disclosure of the content of that
12   work.”10 For example, “distributing copies of a motion picture through a retail
13   service constitutes publication of that work.”11 The Copyright Act defines
14   “copies” as material objects “in which a work is fixed by any method now known
15   or later developed, and from which the work can be perceived, reproduced, or
16   otherwise communicated, either directly or with the aid of a machine or device.”12
17         The second sentence of the statutory definition of “publication” (the
18   “offering to distribute” prong) provides a somewhat limited exception to the
19
20         8
               17 U.S.C. § 409(8).
21         9
               Id. § 101 (definition of “publication”).
22         10
             U.S. COPYRIGHT OFFICE, COMPENDIUM OF U.S. COPYRIGHT OFFICE
23   PRACTICES § 1905.1 (3d ed. 2014) (“COMPENDIUM (THIRD)”); see also H.R. REP.
     NO. 94-1476, at 138 (1976), reprinted in 1976 U.S.C.C.A.N. 5659, 5754.
24
           11
                COMPENDIUM (THIRD) § 1905.1.
25
           12
                17 U.S.C. § 101 (definition of “copies”).
26

                                        5
                     RESPONSE OF THE REGISTER OF COPYRIGHTS
     Case 2:19-cv-06302-CJC-JEM Document 129-1 Filed 02/08/21 Page 6 of 18 Page ID
                                      #:3168



 1   general rule requiring actual distribution of the work. Under this sentence, the
 2   mere “offering” of copies of a work to “a group of persons” for “further
 3   distribution, public performance, or public display” constitutes publication;
 4   distribution itself is not required.13 For example, COMPENDIUM (THIRD) advises
 5   that “[p]ublication occurs when fabric, carpet, or wallpaper samples are offered to
 6   sales representatives for the purpose of selling those works to wholesalers and
 7   retailers.”14
 8          The offering of a work to a single person for the enumerated purposes under
 9   the “offering to distribute” prong does not qualify as publication. And offering a
10   copy of a work to a group of persons is not enough: the offer must also be made
11   with the purpose of further distributing that work, publicly performing that work,
12   or publicly displaying that work.15 The work being offered must also be ready for
13   further distribution at the time of the offer.16 In other words, “[o]ffering to
14   distribute copies or phonorecords before they exist or before they are ready for
15   further distribution, public performance, or public display does not constitute
16   publication.” 17 For example, “[o]ffering a new line of toys to a group of retailers
17
            13
              The actual distribution of (in addition to the mere “offering to distribute”)
18   copies or phonorecords to a group of persons for the enumerated purposes also
19   constitutes publication under the statute. See 3 Paul Goldstein, Goldstein on
     Copyright § 3.3.2 (2021).
20          14
                 COMPENDIUM (THIRD) § 1906.1.
21          15
              See NBC Subsidiary (KCNC-TV), Inc. v. Broad. Info. Servs., Inc., 717 F.
22   Supp. 1449, 1452 (D. Colo 1988) (“The offering . . . must be made to ‘a group of
     persons for the purposes of further distribution, public performance, or public
23   display []’ . . . . Congress would have shortened the definition . . . had it not
     intended to qualify the definition by requiring that the offering be made for one or
24   more of the specific purposes provided.”) (internal citation omitted).
25          16
                 COMPENDIUM (THIRD) § 1906.3.
26          17
                 Id.

                                          6
                       RESPONSE OF THE REGISTER OF COPYRIGHTS
     Case 2:19-cv-06302-CJC-JEM Document 129-1 Filed 02/08/21 Page 7 of 18 Page ID
                                      #:3169



 1   constitutes publication, provided that the toys are available for distribution when
 2   the offer is made.”18
 3               b. Registration requirements for the “unpublished collection” option
 4          At the time that Plaintiff submitted its December 2017 collection for
 5   registration, the Office permitted applicants to register numerous unpublished
 6   works with one application and filing fee.19 This registration accommodation was
 7   known as an unpublished collection.20 The unpublished collection option could not
 8   be used to register published works.21
 9    II.   Other Copyright Office Regulations and Practices
10          The Copyright Office’s regulations require applicants to make a “declaration
11   . . . that the information provided within the application is correct to the best of [the
12   applicant’s] knowledge.”22 Generally, the Office “accepts the facts stated in the
13
14
            18
                 Id. § 1906.1.
15
            19
              Id. §1106.1. On February 13, 2019, the Office replaced the
16   accommodation for “unpublished collections” with a group registration option for
     a limited number of unpublished works. See Group Registration of Unpublished
17   Works, 84 Fed. Reg. 3693 (Feb. 13, 2019). Because the unpublished collection
     accommodation is no longer available, the 2021 version of COMPENDIUM (THIRD)
18   has deleted most references to it. The 2014 and 2017 versions of COMPENDIUM
19   (THIRD) include section 1106.1 referenced in this response. See Prior Editions of
     the Compendium of U.S. Copyright Office Practices, COPYRIGHT.GOV,
20   https://copyright.gov/comp3/prior-editions.html (last visited Feb. 1, 2021).
            20
21               COMPENDIUM (THIRD) §§ 1106, 1106.1.
            21
22             Id. § 1106.1 (“All of the copyrightable elements that are otherwise
     recognizable as self-contained works must be unpublished . . . Works that do not
23   satisfy these requirements cannot be registered as an unpublished collection. In
     particular, an applicant cannot use this option to register a number of published and
24   unpublished works. If any of the works have been published, the applicant should
     not include those works in the claim.”).
25
            22
                 37 C.F.R. § 202.3(c)(3)(iii) (2019).
26

                                         7
                      RESPONSE OF THE REGISTER OF COPYRIGHTS
     Case 2:19-cv-06302-CJC-JEM Document 129-1 Filed 02/08/21 Page 8 of 18 Page ID
                                      #:3170



 1   registration materials, unless they are contradicted by information provided
 2   elsewhere in the registration materials or in the Office’s records.”23 The
 3   COMPENDIUM (THIRD) states that “[t]he applicant—not the U.S. Copyright
 4   Office—must determine whether a work is published or unpublished.”24 Such
 5   determination “should be based on U.S. copyright law under Title 17, and it should
 6   be based on the facts that exist at the time the application is filed with the
 7   Office.”25 Therefore, the Office does not inquire about a work’s publication
 8   without an apparent omission, inconsistency, or contradiction.
 9         When the Office determines that all of the “legal and formal requirements”
10   of title 17 have been met, it will register the copyright claim and issue a certificate
11   of registration under its seal.26 There may be instances during the application
12   process, however, where communication between the applicant and the Office is
13   required. For example, it is not unusual for a registration specialist to correspond
14   with an applicant about factual assertions if the assertions appear to conflict with
15   other information provided in the application materials.27
16         Accordingly, if the Office becomes aware of an error at the time of
17   application, such as one relating to whether the work was published, or has
18   questions about facts asserted in the application, it provides the applicant an
19   opportunity to correct the error or verify the facts within a specified period of time.
20
21         23
                COMPENDIUM (THIRD) § 602.4(D).
22         24
                Id. § 1904.1.
23         25
                Id.
24
           26
                17 U.S.C. § 410(a); COMPENDIUM (THIRD) § 602.
25
           27
                COMPENDIUM (THIRD) § 602.4(C).
26

                                         8
                      RESPONSE OF THE REGISTER OF COPYRIGHTS
     Case 2:19-cv-06302-CJC-JEM Document 129-1 Filed 02/08/21 Page 9 of 18 Page ID
                                      #:3171



 1   If the applicant responds in a timely fashion to the satisfaction of the Office, the
 2   Office can proceed with the registration. In this case, no error was identified and
 3   no corrective action appeared to be necessary based on the information set forth in
 4   the application and deposit.
 5         In responding to the Court’s question, the Register applies the foregoing
 6   governing statutory and regulatory standards and examining principles.
 7
 8                      REGISTER’S RESPONSE TO THE COURT
 9         Defendants urged the Court to seek the Register’s advice regarding whether
10   the Subject Designs had been published at the time the copyright application was
11   filed.28 Defendants’ expert, David Nimmer, opined that Congress intended one
12   rule regarding publication to prevail nationwide, so “the question is no longer how
13   judges are inclined to rule in individual cases. Instead, the key is to consult the
14   Copyright Office in all instances, so that uniform standards can apply across the
15   country.”29
16         The Register’s view is that the function of section 411(b)(2) is to establish a
17   process to advise courts specifically regarding copyright registration procedures of
18   the Office. Prior to 2008, courts attempted to determine whether the inaccuracy of
19   information on a certificate would have caused the Register to refuse registration
20   and sometimes reached erroneous conclusions. For example, in Raquel v.
21   Education Management Corporation, the Third Circuit held that a copyright
22   registration was invalid because the claimants described the “nature of this work”
23
24
           28
                Jensen Decl. Ex. A Expert Report of David Nimmer 12, ECF No. 111.
25
           29
                Id.
26

                                         9
                      RESPONSE OF THE REGISTER OF COPYRIGHTS
     Case 2:19-cv-06302-CJC-JEM Document 129-1 Filed 02/08/21 Page 10 of 18 Page ID
                                       #:3172



 1    on their application as “Audiovisual work” when their claimed copyrighted work
 2    was a musical composition. The Third Circuit rejected the claimants’ argument
 3    that the audiovisual work referred to the deposit they had submitted with the
 4    application, which was a videotape of a television commercial in which their
 5    musical composition was performed.30 Following the decision, the Office clarified
 6    in a statement of policy that Copyright Office practices allow applicants to
 7    describe the physical nature of the deposit in the “nature of this work” space on
 8    Form PA and that this description would not invalidate a claim for copyright in a
 9    musical composition.31 The Supreme Court vacated and remanded the case after
10    reviewing the Solicitor General’s brief and the Copyright Office’s statement of
11    policy.32
12          Subsequently, Congress amended the Copyright Act as part of the
13    Prioritizing Resources and Organization for Intellectual Property Act of 2008 33 to
14    add sections 411(b)(1), (2), and (3). Section 411(b)(1) provides that a certificate of
15    registration satisfies the requirements of section 411(a) and section 412 even if it
16    contains inaccurate information, unless “the inaccurate information was included
17    on the application for copyright registration with knowledge that it was
18    inaccurate;” and “the inaccuracy of the information, if known, would have caused
19    the Register of Copyrights to refuse registration.”34 Section 411(b)(2) requires a
20
21          30
                  Raquel v. Educ. Mgmt. Corp., 196 F.3d 171, 177 (3d Cir. 1999).
22          31
                  See 65 Fed. Reg. 41,508 (July 5, 2000).
23          32
                  Raquel v. Educ. Mgmt. Corp., 531 U.S. 952 (2000).
24
            33
                  Pub. L. No. 110-403. 122 Stat. 4256 (2008).
25
            34
                  17 U.S.C. § 411(b)(1). In full, section 411(b)(1) provides:
26

                                         10
                       RESPONSE OF THE REGISTER OF COPYRIGHTS
     Case 2:19-cv-06302-CJC-JEM Document 129-1 Filed 02/08/21 Page 11 of 18 Page ID
                                       #:3173



 1    court to request that the Register advise as to “whether the inaccurate information,
 2    if known, would have caused the Register of Copyrights to refuse registration”
 3    when a party has alleged that inaccurate information is included on a copyright
 4    registration certificate.35
 5           In connection with section 411(b), then, the Register’s role is to clarify the
 6    registration procedures of the Copyright Office. The Court, or potentially a jury,
 7    determines, either prior to or following the Register’s response, whether the
 8    applicant in fact provided inaccurate information to the Copyright Office with
 9    knowledge that it was inaccurate.
10           The short answer to the 411(b) inquiry is that if the Office had known that
11    the Subject Works had been the subject of offers and negotiations with prospective
12    buyers and that exemplars had been manufactured, for the reasons detailed below,
13    it would not have been able to determine based on those facts alone whether the
14    Subject Works had been published. In the absence of additional clear evidence of
15    publication, the Office would have allowed Plaintiff to make the determination of
16    whether the works had been published. If Plaintiff had indicated that all of the
17    works were unpublished, the Office would have registered all of the works as an
18
19           (b)(1) A certificate of registration satisfies the requirements of this
             section and section 412, regardless of whether the certificate contains
20           any inaccurate information, unless—
                    (A) the inaccurate information was included on the application
21                  for copyright registration with knowledge that it was
22                  inaccurate; and
                    (B) the inaccuracy of the information, if known, would have
23                  caused the Register of Copyrights to refuse registration.
24    In accordance with section 411(b)(2), the Register is to advise the Court
      regarding the second requirement, section 411(b)(1)(B)
25
             35
                  Id. § 411(b)(2).
26

                                          11
                        RESPONSE OF THE REGISTER OF COPYRIGHTS
     Case 2:19-cv-06302-CJC-JEM Document 129-1 Filed 02/08/21 Page 12 of 18 Page ID
                                       #:3174



 1    unpublished collection. If Plaintiff had indicated that the Subject Works were
 2    published, the Office would not have registered the Subject Works as part of an
 3    unpublished collection and would have advised Plaintiff to file additional
 4    applications to register the Subject Works.
 5          The Order and the parties’ filings suggest that it would be helpful for the
 6    Register to provide her views on whether the Subject Designs were published prior
 7    to Plaintiff’s application. In addition to advising courts regarding copyright
 8    registration procedures pursuant to section 411(b)(2), the Register regularly
 9    advises courts on issues related to copyright law more generally pursuant to section
10    701(b)(2).36 The Register therefore provides her view on several issues related to
11    the publication question below.
12          1. Showing Sample Garments to Retailers
13          The first issue the parties have raised is whether the showing of the designs
14    to retailers in Plaintiff’s New York showroom constituted publication. The parties
15    agree that Plaintiff showed sample garments bearing each of the Subject Designs to
16    retailer buyers during private, in-person meetings beginning in March 2017, but
17    did not include the designs in any catalogs, brochures, look-books, or website
18    pages.37 Defendants argue that the Subject Designs were published when Plaintiff
19
            36
20               See id. § 701(b)(2), which provides:
21          (b)In addition to the functions and duties set out elsewhere in this
            chapter, the Register of Copyrights shall perform the following
22          functions:
23                ....
                  (2)Provide information and assistance to . . . the Judiciary on. . .
24                issues relating to copyright, other matters arising under this title,
                  and related matters.
25
            37
              Kobulnick Decl. Ex. 2 Expert Report of Ralph Oman 6, ECF No. 112-1;
26    Jensen Decl. Ex. A Expert Report of David Nimmer 5, ECF No. 111.

                                        12
                      RESPONSE OF THE REGISTER OF COPYRIGHTS
     Case 2:19-cv-06302-CJC-JEM Document 129-1 Filed 02/08/21 Page 13 of 18 Page ID
                                       #:3175



 1    showed the designs to retailers because Plaintiff was offering to distribute the
 2    garments to them and each of the garments had been “reduced to its final form in at
 3    least one exemplar.”38
 4          As discussed above, the Copyright Act provides that offering to distribute
 5    copies to a group of persons for purposes of further distribution, public
 6    performance or public display constitutes publication.39 The Office has previously
 7    opined that the work being offered must exist and be ready for further distribution
 8    at the time of the offer in order for it to constitute publication.40
 9          The Office notes that the statutory definition of “copies” is limited to
10    material objects “in which a work is fixed by any method now known or later
11    developed.” In other words, a copy of a work does not exist until the work has
12    been fixed in a tangible medium of expression. While an offer to distribute copies
13    does not require an actual distribution in order to be considered publication, the
14    COMPENDIUM (THIRD) takes the position that the group of persons must have the
15    actual ability to accept the offer when it is made, not merely the ability to accept
16    the offer at some point in the future when the works have been produced. It further
17    states that “offering a work directly to the public does not constitute publication
18    where distribution of copies or phonorecords requires additional action by the
19    offeror.”41
20
21
            38
              Defs.’ Opp’n to Mot. Summ. J. 14, ECF No. 108; Jensen Decl. Ex. A
22    Expert Report of David Nimmer 12, ECF No. 111.
23          39
                 17 U.S.C. § 101 (definition of “publication”).
24          40
                 COMPENDIUM (THIRD) § 1906.3.
25          41
                 Id. § 1906.1.
26

                                        13
                      RESPONSE OF THE REGISTER OF COPYRIGHTS
     Case 2:19-cv-06302-CJC-JEM Document 129-1 Filed 02/08/21 Page 14 of 18 Page ID
                                       #:3176



 1          To illustrate this distinction, COMPENDIUM (THIRD) provides an example that
 2    offering a line of toys is considered publication if the actual toys that will be
 3    distributed are available when the offer is made.42 Similarly, offering prints of a
 4    motion picture to a group of theater owners constitutes publication, so long as “the
 5    prints are available for public performance when the offer is made.”43
 6          The example of fabric, carpet, or wallpaper samples being considered
 7    published when they are offered to sales representatives further supports this
 8    principle.44 Fabric, carpet, and wallpaper manufacturers produce sample books
 9    containing swatches of their works, and the sample books themselves are often
10    publicly displayed by retailers. When the offer is made to retailers, the sample
11    books that will actually be distributed are available for distribution, and so the
12    Office has taken the view that the designs included in the books are considered
13    published.45
14          Thus, following the Office’s administrative practices, the offering of a new
15    line of garments to a group of retailers will only be considered publication if the
16    actual garments to be distributed are available for distribution when the offer is
17    made. Here, Plaintiff contends that it had only one physical copy of each design at
18
            42
19               Id.
            43
20               Id.
21          44
                 Id.
22          45
                The offer by a retailer to distribute a completed carpet or roll of wallpaper
23    to an end-user customer would potentially be an additional publication of the
      design, in which case one could consider whether the finished carpet or wallpaper
24    roll had been manufactured at the time of that offer. But if the design had
      previously been included in a sample book, the offer of that sample book to the
25    retailer, not the offer of the finished product to the end-user customer, should be
      the first step in determining whether the design was published.
26

                                         14
                       RESPONSE OF THE REGISTER OF COPYRIGHTS
     Case 2:19-cv-06302-CJC-JEM Document 129-1 Filed 02/08/21 Page 15 of 18 Page ID
                                       #:3177



 1    the time of the meetings with retailers.46 Plaintiff showed the sample copy of each
 2    design to the retailers to encourage them to order copies that would be
 3    manufactured later and sold in stores. There is no indication in the Court’s Order
 4    or the expert reports that the sample garments were suitable for further distribution
 5    or that the sample garments would actually be included in the batches that were
 6    ultimately shipped to retailers. If the garments that Plaintiff would distribute had
 7    not yet been manufactured when the offer was made, the guidance of C OMPENDIUM
 8    (THIRD) is that there was no “offer to distribute copies” and the Subject Designs
 9    were not published.
10          2. Manufacturing Copies for Distribution
11          The second issue Defendants have raised is whether the Subject Designs
12    were published by July 26, 2017, the date on which Plaintiff submitted the
13    copyright application, based on evidence suggesting that the finished garments had
14    been manufactured by that date.47 Defendants’ expert, Mr. Nimmer, states that
15    Plaintiff began meeting with prospective customers regarding the garment designs
16    in March 2017 and shipped finished garments to retailers beginning in September
17    2017.48 Between September and December 2017, Plaintiff shipped to retailers
18    approximately 1,300 products bearing Design 1; 2,200 products bearing Design 2;
19    11,000 products bearing Design 3; 5,000 products bearing Design 4; and 28,000
20    products bearing Design 5.49 Based on that timeline, Mr. Nimmer is skeptical that
21
            46
22             Kobulnick Decl. Ex. 2 Expert Report of Ralph Oman 6, ECF No. 112-1
      (“[F]or each design at issue, the Plaintiff only displayed the original design to the
23    prospective buyers, as applied to an actual finished garment.”).
            47
24               Defs.’ Opp’n to Mot. Summ. J. 14–15, ECF No. 108.
25          48
                 Jensen Decl. Ex. A Expert Report of David Nimmer 6, ECF No. 111.
26          49
                 Id.

                                         15
                       RESPONSE OF THE REGISTER OF COPYRIGHTS
     Case 2:19-cv-06302-CJC-JEM Document 129-1 Filed 02/08/21 Page 16 of 18 Page ID
                                       #:3178



 1    all of the products were manufactured after July 26, 2017. He opines, for example,
 2    that given Plaintiff’s delivery of 28,000 garments bearing Design 5 by September
 3    2017 “it seems overwhelmingly likely that, as of July 26, thousands of garments
 4    embodying that design had been produced and were ready for sale.”50 In contrast,
 5    Plaintiff and its expert, Mr. Oman, maintain that Plaintiff manufactured and
 6    distributed the finished garments after Plaintiff submitted the copyright application
 7    on July 26, 2017.51
 8          As discussed in detail above, offering to distribute goods to retailers for
 9    further distribution constitutes publication when the goods are in existence at the
10    time the offer is made.52 The parties agree that Plaintiff offered to deliver
11    garments to retailers for further distribution, but they disagree as to whether those
12    garments had actually been manufactured when the copyright application was filed
13    on July 26, 2017. If the garments had been manufactured by that date, then there
14    was an offer and the goods existed, so that the designs were published and could
15    not have been registered properly as part of a collection of unpublished works.
16    This is a purely factual dispute regarding the dates of manufacture, upon which the
17    Register offers no opinion.
18                3. Plaintiff’s Knowledge of Any Inaccuracy
19          In addition to determining if Plaintiff included inaccurate information in its
20    application for a copyright registration, section 411(b)(1)(A) requires the Court to
21
22
            50
23               Id. at 13.
            51
24            Pl.’s Reply in Supp. of Mot. Summ. J. 19, ECF No. 112; Kobulnick Decl.
      Ex. 2 Expert Report of Ralph Oman 6, ECF No. 112-1.
25
            52
                 COMPENDIUM (THIRD) § 1906.3.
26

                                         16
                       RESPONSE OF THE REGISTER OF COPYRIGHTS
     Case 2:19-cv-06302-CJC-JEM Document 129-1 Filed 02/08/21 Page 17 of 18 Page ID
                                       #:3179



 1    determine whether the applicant provided any such inaccurate information “with
 2    knowledge that it was inaccurate.”53 As the Office recognized in a recent
 3    Notification of Inquiry focusing on online publication issues, determining whether
 4    a work has been published can raise complex legal questions for which there are
 5    not always straightforward answers.54 Various individuals and groups have
 6    expressed frustration to the Office regarding difficulties in determining whether a
 7    work has been published when completing copyright application forms.
 8          Even if the Court determines that the Subject Designs were published prior
 9    to the filing of the application, the question is whether Plaintiff made any
10    misrepresentations knowingly. The Ninth Circuit pointed to the existence of an
11    unsettled legal question as an example of a claimant making a “good faith or
12    inadvertent mistake,” as opposed to a knowing inaccuracy.55 A number of courts
13    have determined that ambiguity in the definition of the term “publication”
14    prevented a finding that an applicant provided inaccurate information with
15    knowledge that it was inaccurate when it mischaracterized the publication status of
16    a work.56 Particularly when there is no question of whether the applicant was a
17
18          53
                 See 17 U.S.C. § 411(b).
19          54
                84 Fed. Reg. 66,328 (Dec. 4, 2019) (quoting commenter who described
20    the distinction between published and unpublished works as ‘‘so complex and
      divergent from an intuitive and colloquial understanding of the terms that it serves
21    as a barrier to registration. . . .”).
            55
22            Gold Value Int’l Textile, Inc. v. Sanctuary Clothing, LLC, 925 F.3d 1140,
      1147 (9th Cir. 2019).
23          56
              See, e.g., Palmer/Kane LLC v. Gareth Stevens Publ’g, No. 1:15-cv-7404-
24    GHW, 2017 WL 3973957 at *12–13 (S.D.N.Y. Sept. 7, 2017) (denying summary
      judgment due to uncertainty regarding whether designation of work as unpublished
25    was inaccurate and whether any inaccurate information was provided with
      knowledge of the inaccuracy); Archie M.D., Inc. v. Elsevier, Inc., 261F. Supp. 3d
26    512, 520 (S.D.N.Y. 2017) (holding that the characterization of works as

                                        17
                      RESPONSE OF THE REGISTER OF COPYRIGHTS
     Case 2:19-cv-06302-CJC-JEM Document 129-1 Filed 02/08/21 Page 18 of 18 Page ID
                                       #:3180



 1    proper claimant or that the work is protectable by copyright, a copyright
 2    registration should not be invalidated – and the copyright owner’s ability to
 3    enforce the copyright compromised – when the application was submitted in good
 4    faith based on a reasonable interpretation of the law.
 5
 6
 7    Dated:       February 5, 2021                 /s/ Shira Perlmutter__________
 8
 9                                                  Shira Perlmutter
10                                                  Register of Copyrights and Director
                                                    of the U.S. Copyright Office
11
12
13
14
15
16
17
18
19
20
21
22
23
24
      unpublished was not made with knowledge that it was inaccurate where company
25    knew the animations had been licensed but question of whether the work had been
      published by virtue of its licensing was an unsettled legal question at the time the
26    application was filed).

                                      18
                    RESPONSE OF THE REGISTER OF COPYRIGHTS
